Citation Nr: 0736855	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-37 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
post-traumatic stress disorder (PTSD) has manifested by 
occupational and social impairment due to depression, 
suicidal ideation, flashbacks, intrusive thoughts, anxiety, 
panic attacks, sleep disturbance, nightmares, anger, 
hypervigilance, difficulty concentrating, exaggerated startle 
response, avoidance behaviors, social isolation, and 
irritability.  The evidence also showed that the veteran was 
alert and oriented, had good eye contact, was well groomed 
and had good hygiene, intact abstracting ability, intact 
insight and judgment, and no gross cognitive impairments.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in March 2005 advised the veteran of the 
foregoing elements of the notice requirements.  An additional 
letter was also provided to the veteran in February 2006.  
Although notice was not provided to the veteran prior to the 
initial adjudication of his claim informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
veteran has been provided with two VA psychiatric 
examinations during the course of this appeal.  At the 
September 2007 Board hearing, the veteran submitted 
additional medical evidence with a waiver of his right to 
have the RO readjudicate his claim with the additional 
evidence.  See 38 C.F.R. § 20.1304(c) (2007).  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

The veteran's claim for service connection for PTSD was 
received in January 2005.  In a rating decision dated in June 
2005, the RO granted service connection for PTSD and a 10 
percent evaluation was assigned, effective the date of 
receipt of the veteran's claim.  See 38 C.F.R. § 3.400.  The 
veteran subsequently filed a timely appeal of this decision 
seeking a higher initial disability rating for his service-
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 10 percent 
when it is productive of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A
30 percent  rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV at 46-47.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2007); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports an increased initial 
disability rating of 30 percent, and no more, for the 
veteran's service-connected PTSD. 

In support of his claim, the veteran submitted a private 
medical treatment letter dated December 2004.  The letter 
stated that the veteran reported symptoms of rage, troubling 
and dysfunctional acts, suicidal ideation, severe sleep 
disturbance, and nightmares with uncontrolled shaking.

In May 2005, a VA PTSD examination was conducted.  The report 
noted the veteran's complaints of nightmares, intrusive 
memories, exaggerated startle response, irritability, and 
hostility.  The veteran also reported some isolated behavior, 
difficulty tolerating people, difficulty in social 
gatherings, depression, and suicidal ideation.  Upon mental 
status examination, the veteran had good grooming and 
hygiene, and was cooperative.  The VA examiner noted no 
cognitive abnormalities, and spontaneous motor activity was 
normal.  The veteran's speech was normal, and his mood and 
affect were neutral.  No suicidal or homicidal ideation were 
noted.  The report concluded with a diagnosis of PTSD, and a 
GAF score of 55 was assigned.  The VA examiner noted that the 
veteran has numerous chronic symptoms of re-experiencing and 
of hyperarousal, and that PTSD had adversely affected his 
occupational performance and his interpersonal life.

A private treatment record from December 2005 noted that the 
veteran's symptoms included intrusive thoughts, avoidance, 
social isolation, irritability, and anger.

In May 2006, the veteran underwent a second VA examination 
for PTSD.  The report noted the veteran's complaints of 
decreased motivation and energy, poor concentration, 
irritability, sleep disturbance, exaggerated startle 
response, irritability, and depressed mood.  The veteran also 
reported memory difficulties, panic attacks once per month, 
flashbacks, and loss of interest in activities that he 
previously enjoyed doing, such as gardening.  The report 
noted that the veteran sits with his back to a wall whenever 
he eats at a restaurant, and that the veteran avoids crowded 
places.  The veteran stated that he is a self-employed 
farmer, and that he has had occupational problems throughout 
his life.  While he does work on his farm, he has been 
delegating more work to his sons because he hasn't felt like 
working.

Upon mental status examination, the veteran was alert, fully 
oriented, and cooperative.  His eye contact was good, and his 
grooming and hygiene were appropriate.  His speech was 
normal, and his mood was chronically depressed with an 
appropriate affect.  His thought process was logical and 
coherent, his remote memory was adequate, and his immediate 
memory was good.  Concentration and abstracting ability were 
good, and the veteran denied suicidal and homicidal ideation.  
Insight and judgment were good, and the veteran denied 
hallucinations and delusions.  The report concluded with a 
diagnosis of PTSD, and a GAF score of 55 was assigned.  The 
VA examiner noted a decrease in work efficiency and social 
activities.

A psychological assessment dated in September 2007 reported 
symptoms such as flashbacks once per week, nightmares and 
night sweats approximately one night per week, intrusive 
daydreams one or two times per week, a sense of a 
foreshortened life, exaggerated startle response, and 
hypervigilence.  The veteran stated that he drinks alcohol in 
order to get to sleep.  It was reported that he had also 
developed rage and depression.  Psychological testing 
indicated sleep disturbances, inability to concentrate, 
confused thinking, and forgetfulness.  Irritability, guilt, 
depression and anxiety were also shown.  The testing further 
indicated suspiciousness, a lack of trust in mental health 
professionals, and social avoidance.  The diagnoses were PTSD 
and dysthymic disorder.  The GAF score was 44.  The examiner 
noted that the veteran had no friends, had difficulty in his 
occupational functioning, and was not socially involved with 
anyone.  He was found to be both anxious and depressed.

At the September 2007 Board hearing, the veteran reported 
that he was self-employed and worked as a farmer with the 
help of his two sons.  He stated that he just cannot seem to 
get the work done by himself anymore, and relies heavily on 
the assistance of his sons.  He reported nightmares once per 
week, depression two to three times per week, anxiety attacks 
once every two weeks, panic attacks, and sleep disturbance.  
He also reported intrusive thoughts, social isolation, and 
loss of interest in things that he used to enjoy, such as 
hunting, fishing, and golfing.  He testified that he has 
difficulty concentrating and memory trouble.  He stated that 
he has a good relationship with his current wife, but that 
his ex-wife thought that he was physically abusive.  He noted 
that he has trouble controlling his temper, takes his anger 
out on his wife and sons, and is verbally abusive to them.  
He testified that he used to go to church regularly and 
doesn't go as much anymore, and that he prefers to be alone 
rather than around others, including family.


GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The veteran's GAF scores of 55 reflect some moderate 
symptoms or some moderate difficulty in social, occupational, 
or school functioning, but the 44 score reflects some serious 
symptoms or serious impairment in social, occupational, or 
school functioning.  See DSM-IV at 46-47.  Although important 
in evaluating mental disorders, the Board must consider all 
of the pertinent evidence of record and set forth a decision 
based on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242. 

The Board finds that the criteria for an initial evaluation 
in excess of 10 percent for PTSD have been met.  The veteran 
reported flashbacks, anxiety, sleep disturbance, nightmares, 
depression, social isolation, anger, suicidal ideation, and 
avoidance behavior.  The veteran also reported poor 
concentration and memory, relationship problems, intrusive 
thoughts, exaggerated startle response, irritability, 
hypervigilance, panic attacks, and lack of interest or 
motivation.  The medical evidence showed that the veteran was 
alert and fully oriented, had good eye contact, was well 
groomed, had good hygiene, and was cooperative.  The medical 
evidence further showed that the veteran had normal speech, 
no hallucinations or delusions, was depressed, and had good 
insight and judgment.  The veteran reported that he has 
difficulty doing his job, and relies on his sons for 
assistance.  In addition, the veteran has no friends, and he 
does not engage in leisure activities.  The veteran's overall 
symptomatology reflects that his PTSD manifests occupational 
and social impairment that is not transient and is not 
entirely controlled by medication.  Accordingly, an initial 
evaluation in excess of 10 percent is warranted, and the 
medical evidence most closely approximates the criteria 
contemplated in a 30 percent evaluation.  See 38 C.F.R. 
§ 4.130; see also 38 C.F.R. § 4.7 (2007).

However, an initial evaluation in excess of 30 percent is not 
warranted.  The majority of the evidence of record does not 
demonstrate a flattened affect.  Rather, the evidence largely 
demonstrates that he had a neutral, good, or bright affect.  
There is no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  Rather, his speech has been consistently 
described as good, clear, and coherent.  He has panic attacks 
once or twice per month.  He demonstrated no difficulty in 
understanding complex commands.  His memory was described as 
good, although he did report some memory difficulty.  
Insight, judgment and abstract thinking were noted as intact.  
Although he has some difficulties with relationships, he is 
married and gets along well with his family.  Given the 
aforementioned, the Board concludes that the veteran does not 
meet the criteria for a 50 percent rating.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.

Accordingly, the preponderance of the evidence supports an 
initial evaluation for PTSD of 30 percent, but no more.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

An initial evaluation of 30 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


